Citation Nr: 1144592	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-13 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits under 38 U.S.C.A. § 5121.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from June 1952 to March 1954.  The appellant seeks surviving spouse benefits. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In August 2011, the appellant testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that proceeding is of record.

The issue concerning entitlement to accrued benefits under 38 U.S.C.A. § 5121 is REMANDED to the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran died on November [redacted], 2004.  The sole cause of death on his death certificate was metastatic lung cancer.

2.  At the time of his death, the Veteran was service-connected for dysesthesia, right upper arm, right thumb and right hip; frostbite injuries of the bilateral lower extremities; shrapnel wound, right upper arm; scars, right thigh; bilateral hearing loss; tinnitus; PTSD; residuals of a gunshot wound, right leg and right knee.

3.  At the time of his death, the Veteran had been in receipt of a 100 percent disability rating based upon individual unemployability effective January 2, 2004.

4.  The preponderance of the evidence establishes that the Veteran died from metastatic lung cancer which was not present until many years after his discharge from service, and this cancer is not shown to be etiologically related to the Veteran's active service or his service-connected disabilities.

5.  The preponderance of the evidence is against a finding that any other condition other than metastatic lung cancer caused or substantially and materially contributed to the Veteran's cause of death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active service did not cause or substantially and materially contribute to the Veteran's cause of death.  38 U.S.C.A. § 1110, 1112, 1310, 5107(b) (West 2002); 38 C.F.R. § 3.312 (2011). 

2.  The criteria for DIC benefits under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the context of a claim for DIC benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

With respect to the claim of DIC benefits under 38 U.S.C.A. § 1318, the claim must be denied as a matter of law as there is no dispute of any facts which could provide an entitlement basis.  As such, there is no duty to provide further notice or assistance on this claim.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (VCAA not applicable where interpretation of law is dispositive to the claim).

With respect to the cause of death claim, the appellant was sent a letter in April 2009 that provided all required information.  The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in an April 2009 communication, and the claim was thereafter readjudicated in March 2011.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board further notes that, at the hearing in August 2011, this AVLJ reinforced the evidentiary requirements in this case (as explained in the preceding paragraph).  See Transcript of August 2011 Board hearing, pp. 8-15.  In particular, the appellant was advised of potential deficiencies in the medical statements she had provided, and the potential ways to correct these deficiencies.  Additionally, the claim was held open until September 13, 2011 to allow the appellant to correct these deficiencies.  The appellant's representative also indicated that he would provide the appellant with a list of the Veteran's service-connected disabilities.  Thus, any notice error has been rendered harmless as the evidentiary requirements were clearly explained to the appellant with further opportunity provided to submit additional evidence.  

The Board further finds that this AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) as interpreted by Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam) (holding that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing has a duty to fully explain the issues and a duty to suggest the submission of evidence that may have been overlooked).  Notably, effective August 23, 2011, VA amended its hearing regulations to clarify that 38 C.F.R. § 3.103(c)(2) only applies to hearings before the Agency of Original Jurisdiction (AOJ) and not the Board.  76 Fed. Reg. 52574 (Aug. 23, 2011).

In the instant case, the appellant was never informed of how VA determines disability ratings and effective dates.  However, as the instant decision denies service connection, no disability rating or effective date will be assigned.  Accordingly, any absence of Dingess notice is moot.  Therefore, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting her in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs, as well as post-service reports of VA and private treatment and examination.  There are no outstanding requests to obtain any relevant VA or private treatment records.  Additionally, the Board is not aware of any records in the possession of the Social Security Administration which are relevant to the cause of death claim being decided.

Additionally, VA has obtained medical opinion in this case based upon review of the claims folder.  The opinion obtained, dated June 2008, directly considers the causation theory advanced by the appellant, and provides an adequate rationale for the opinion expressed.  The Board finds that this examination report is adequate for rating purposes.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, certain chronic diseases such as a malignant tumor may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The regulations also provide that service connection is warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  This includes any increase in disability that is proximately due to or the result of a service-connected disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995). 

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).   However, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

A surviving spouse of a qualifying veteran who died of a service-connected disability is entitled to receive DIC benefits.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either the principal or contributory cause of death.  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or is etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  To be a contributory cause of death, the evidence must show that the service-connected disability contributed substantially or materially to the cause of death, or that there was a causal relationship between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(c).  The service-connected disability, to be a contributory cause of death, must be shown to have combined with the principal cause of death, that it aided or lent assistance to the cause of death.  It is not sufficient to show that it casually shared in producing death; instead, a causal relationship must be shown. 

Service-connected disabilities affecting vital organs should receive careful consideration as a contributory cause of death; this requires a determination as to whether there were debilitating effects and a general impairment of health caused by the service-connected disability which rendered the Veteran less capable of resisting the effects of an unrelated disability.  38 C.F.R. § 3.312 (c)(3). 

Under 38 C.F.R. § 3.312(c)(4), in cases where the primary cause of death is by its very nature so overwhelming that eventual death is anticipated irrespective of coexisting disabilities, there must be a determination as to whether there is a reasonable basis that a service-connected disability had a material effect in causing death.  38 C.F.R. § 3.312(c)(4).  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature. 

In pertinent part, DIC benefits are payable to a claimant in the same manner as if the veteran's death is service connected when veteran dies of non-willful misconduct origin, and was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability rated totally disabling if one of the following conditions is met: 

(1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; (2) the disability was continuously rated totally disabling for a period of not less than five years from the date of such veteran's discharge or other release from active duty; or (3) the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death. 

38 U.S.C.A. § 1318. 

The implementing regulation, 38 C.F.R. § 3.22, defines the term "entitled to receive" as follows: 

"entitled to receive" means that at the time of death, the veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because: 

(1) VA was paying the compensation to the veteran's dependents; 
(2) VA was withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the veteran; 
(3) The veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA decision concerning the issue of service connection, disability evaluation, or effective date; 
(4) The veteran had not waived retired or retirement pay in order to receive compensation; 
(5) VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); 
(6) VA was withholding payments because the veteran's whereabouts was unknown, but the veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or 
(7) VA was withholding payments under 38 U.S.C. § 5308 but determines that benefits were payable under 38 U.S.C. § 5309.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The appellant claimed during her Board hearing testimony that coronary disease contributed to the Veteran's death and that the coronary disease was either related to or aggravated by his service-connected PTSD.  The appellant testified that she is a nurse and, thus, she is found to have some degree of medical expertise.

The Veteran died on November [redacted], 2004 at his home of residence.  The immediate cause of death was metastatic lung cancer and no underlying or contributing causes of death were reported on the death certificate.  The death certificate was certified by his oncologist.

At the time of the Veteran's death, he was service-connected for dysesthesia, right upper arm, right thumb and right hip; frostbite injuries of the bilateral lower extremities; shrapnel wound, right upper arm; scars, right thigh; bilateral hearing loss; tinnitus; PTSD; residuals of a gunshot wound, right leg and right knee.
He was receiving individual unemployability from January 2, 2004. 

It is not contended, nor reasonably shown, that the Veteran manifested lung cancer in service or to a compensable degree within one year of service discharge.  Rather, as addressed more fully below, the Veteran's lung cancer manifested many years after his discharge from active service.

The appellant has submitted opinions from three medical professionals concerning a relationship between the Veteran's PTSD and his cause of death.  The first of which was from a VA psychiatrist.  She indicated that the Veteran had PTSD and was chronically depressed.  She indicated that his chronic mental condition "could have" adversely affected his heart functioning and reduced his prognosis with regards to his cancer.  There are two additional letters from private physicians, to include his oncologist, who indicate that they agree with the findings of the VA psychiatrist.  

A June 2008 VA medical opinion indicates that the Veteran's death from metastatic lung cancer is not related to or caused by his PTSD.  This examiner noted the appellant's contentions, and indicated reviewed of the letters from the three physicians indicating that the Veteran's PTSD could have adversely affected his heart function.  For his rationale, the VA physician indicated that metastatic carcinoma has nothing to do with the heart and that there is no evidence found in medical literature that PTSD has any influence on metastatic lung cancer.

On review of the entirety of the record, the Board finds that the VA examiner's opinion greatly outweighs the opinions expressed by the VA psychiatrist, private examiners and the appellant herself.  Specifically, the VA physician provided an opinion based upon review of the claims folder, including the death certificate, outlined the other opinions found in the claims file, and rendered a medical opinion with a rationale that referenced available medical literature.  There is no evidence that the VA physician was unaware of the Veteran's past medical history or that he misstated any relevant facts. 

On the other hand, the opinion from the VA psychiatrist is inherently speculative in nature, in that it suggests a nexus "could have" existed between PTSD and the Veteran's heart problems which, in turn, could have accelerated the course of metastatic cancer.  Thus, the opinion is of limited probative value.  See generally Bloom v. West, 12 Vet. App. 185, 187 (1999) (use of the term "could," without other rationale or supporting data, is too speculative to support award of benefits); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings such as "the veteran's death may or may not have been averted"); 38 C.F.R. § 3.102 (Board may not award benefits when the award would be based upon pure speculation).

In particular, the Board finds that there is no rationale provided for the VA psychiatrist's opinion.  There is also a lack of information concerning how the Veteran's heart problems affected his metastatic lung cancer.  The letters from the two private physicians only indicate that they concur; without an indication of a rationale.  For these reasons, these opinions are of limited probative value and are greatly outweighed by the June 2008 VA examiner opinion.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that a medical opinion must provide sufficient detail and rationale to allow the Board to make a fully informed evaluation of the disability). 

The Board additionally notes that one of the letters is from the Veteran's oncologist, who provided the cause of death on the death certificate.  There is no explanation as to why he only wrote metastatic lung cancer on the death certificate but would later support a theory that the Veteran's heart functioning was a cause of death.

The appellant herself believes that the Veteran's cause of death is related to his service-connected PTSD.  The Board additionally notes that the appellant testified that she is a registered nurse.  As such, the appellant has some degree of competence to speak to the issue at hand.  However, the appellant has not asserted having any specialized training with regard to the medical issues at hand but, more importantly, the Board also finds no clear rationale from the appellant as to how the Veteran's PTSD is related to his cause of death.

The appellant testified that the Veteran did not seek appropriate medical care which contributed to his death.  However, private treatment records associated with the claims file prior to his death dating from 2000 to 2003 are voluminous.  The records indicate that the Veteran was seen in 2002 many times, to include during February, April, September and October.  His lung cancer was diagnosed in October 2002 due to gastrointestinal bleeding noted on October 3, 2002, which prompted an abdominal MRI.  A treatment note dated October 17, 2002 indicates that the Veteran had been diagnosed with non-small cell lung cancer, at least at Stage III.  An October 17, 2002 bone scan indicates that the Veteran's cancer had metastasized to his anterior right L2, and posterior left L3 and L4 vertebral bodies.  Thus, the Veteran had regular medical care prior to his diagnosis of cancer in 2002.  

Overall, the Board must find the appellant's account of the Veteran not taking care of himself or avoiding doctors which delayed his cancer diagnosis as not credible as there is objective evidence that notes substantial medical care in the years prior to the Veteran being diagnosed with cancer.

The Board additionally notes that the private treatment records indicate that the Veteran smoked from 1946 to 1992.  

A July 2001 treatment note indicates that the Veteran had a follow up appointment due to coronary artery disease, status post automatic defibrillator implant on July 5, 2001 and pacemaker implant.  The treatment note indicated that the Veteran was doing just fine.  

The appellant additionally has indicated that she believes that the Veteran's heart condition, which she believes was aggravated by his PTSD, contributed to his lung cancer.  There has been no indication of a medical rationale for this opinion, or even reference to accepted medical principles.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. at 23 (medical opinions which are speculative or inconclusive in nature cannot support a claim).  There is no medical information in the record beyond speculation which indicates that the Veteran's cardiac problems contributed to his death.

Thus, the Board must find that the VA examiner's opinion with a rationale and review of the relevant information is more probative than the VA psychiatrist, the private physicians and the appellant.  Again, the Board notes that the VA examiner's opinion provided a rationale with reference to medical literature.  Additionally, the Board notes that although the appellant is a registered nurse and has medical knowledge and expertise, the VA opinion is authored by an unbiased physician.  As indicated prior, the appellant's claims that the Veteran did not received medical care in the years prior to his death are not found to be credible when considering evidence of extensive medical intervention in years prior his death.

In sum, taking into account all of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran had a disability related to service which caused or substantially and materially contributed to the Veteran's cause of death.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Additionally, based upon the evidence of record, the Board finds that a total rating was not in effect for 10 years prior to the Veteran's death and there is no indication that he was otherwise entitled to receive a total rating for the 10 years prior to his death under applicable VA law.  The Veteran separated from service in March 1954.  He established TDIU, effective January 2, 2004.  He died on November [redacted], 2004.  The appellant has not alleged clear and unmistakable error in any prior final RO or Board decision.  As such, the Board finds no basis in VA law to allow the benefits sought pursuant to 38 U.S.C.A. § 1318.  Accordingly, the appellant's claim under 38 U.S.C.A. § 1318 must be denied for lack of legal merit.  Cacalda v. Brown, 9 Vet. App. 261   (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994).

In so finding, the Board acknowledges that further action is required on a claim involving entitlement to accrued benefits under 38 U.S.C.A. § 5121.  However, none of the issues presented in that claim could reasonably provide for an effective date of award for 100 percent compensation for the time period extending back to 10 years prior to the Veteran's death.  Thus, the Board finds that no prejudice accrues to the appellant in adjudicating this claim at this time.


ORDER

The claim of entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied. 




REMAND

Under the provisions of 38 C.F.R. §§ 3.152(b)(2) and 3.1000(c), when a surviving spouse files a claim for DIC, the claim is deemed to include a claim for accrued benefits.  The May 2005 rating decision on appeal explicitly addressed the issue of entitlement to accrued benefits.  The appellant expressed disagreement with the denial of accrued benefits in the March 2006 notice of disagreement.  However, this issue was not addressed by the April 2008 statement of the case (SOC).  As the appellant has not been provided a SOC in response to the notice of disagreement, a remand is required for the issuance of a statement of the case on this issue. Manlicon v. West, 12 Vet. App. 238 (1999). 

The Board observes that, prior to his death, the Veteran had submitted a notice of disagreement with respect to the initial rating assigned for PTSD as well as disability ratings involving his right thigh, right upper extremity and right hip.  He died before the RO issued an SOC on these issues.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Issue a SOC to the appellant and her representative on the issue of entitlement to accrued benefits.  The appellant should also be informed of the requirements to perfect an appeal with respect to this issue.  The RO's attention is directed to the notice of disagreement filed by the Veteran in March 2004 just prior to his death.

2.  If the appellant perfects an appeal with respect to this matter, the RO or the AMC should ensure that any indicated development is completed before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


